

EPAM SYSTEMS, INC.
Amended and Restated Non-Employee Director Compensation Policy


Unless and until the Board resolves otherwise or as otherwise agreed between the
Company and the Board, each member of the Board of Directors (the “Board”) of
EPAM Systems, Inc. (the “Company”) that is not an employee of the Company or any
of its subsidiaries (each, a “Non-Employee Director”) shall be entitled to
receive the compensation set forth below during the term of his or her service
on the Board. Capitalized terms used but not defined in this policy shall have
the meanings set forth in the Company’s 2012 Non-Employee Directors Compensation
Plan (as amended from time to time, the “Plan”).
Annual Cash Retainers
Service as Non-Employee Director: Each Non-Employee Director shall receive an
annual retainer (a “Retainer”) in the amount of $50,000 payable in cash in
arrears in equal quarterly installments on March 31, June 30, September 30 and
December 31 (or, if any such date is not a business day, the business day
immediately preceding such date) (each such payment date, a “Quarterly Payment
Date”) in respect of the calendar quarter that includes such Quarterly Payment
Date; provided, however, that any Non-Employee Director who becomes a member of
the Board on a date that is not the first day of a calendar quarter shall
receive a pro-rated Retainer for his or her service on the Board for such
quarter based on the number of days of such service during such quarter.
Service as Lead Independent Director: The Non-Employee Director who serves as
Lead Independent Director of the Board shall receive an additional annual
retainer in the amount of $25,000 payable in cash in arrears in equal quarterly
installments on each Quarterly Payment Date; provided, however, that any
Non-Employee Director who becomes the Lead Independent Director on a date that
is not the first day of a calendar quarter shall receive a pro-rated payment for
his or her service as Lead Independent Director for such quarter based on the
number of days of such service during such quarter.
Service as a Committee Member: Each Non-Employee Director who serves as a member
(but not as a Chairperson) of one or more of the Audit, Compensation or
Nominating and Corporate Governance Committees (each, a “Committee”) of the
Board shall receive an additional annual retainer in the amount of $10,000,
$7,500 and/or $6,000 for his or her service on each such Committee,
respectively, payable in cash in arrears in equal quarterly installments on each
Quarterly Payment Date in respect of the calendar quarter that includes such
Quarterly Payment Date; provided, however, that any Non-Employee Director who
becomes a member of any Committee on a date that is not the first day of a
calendar quarter shall receive a pro-rated payment for his or her service on
such Committee for such quarter based on the number of days of such service
during such quarter.
Service as Chairperson of a Committee of the Board: Any Non-Employee Director
who serves as a Chairperson of one or more of the Committees shall receive an
additional annual retainer in the amount of $20,000, $15,000 and/or $10,000 for
his or her service as the Chairperson of one or more of the Audit, Compensation
or Nominating and Corporate Governance Committees, respectively, payable in cash
in arrears in equal quarterly installments on each Quarterly Payment Date in
respect of the calendar quarter that includes such Quarterly Payment Date;
provided, however, that any Non-Employee Director who becomes a Chairperson of
any Committee on a date that is not the first day of a calendar quarter shall
receive a pro-rated payment for his or her service as Chairperson of such
Committee for such quarter based on the number of days of such service during
such quarter.
Additional Non-Employee Director Compensation
Any Non-Employee Director who attends more than ten (10) meetings of the Board,
or more than ten (10) meetings of the same Committee on which such Non-Employee
Director serves, in any calendar year shall receive an additional cash payment
of $2,000 for each such additional meeting thereof that such Non-Employee
Director attends in person and $1,000 for each such additional meeting that such
Non-Employee Director attends telephonically.
Election to Receive Stock
A Non-Employee Director may elect to receive all or a portion of his or her
Retainer in shares of Common Stock by executing and submitting to the Company’s
Corporate Secretary (the “Secretary”) an election form, pursuant to a form
provided by the Company, which indicates the percentage of such Retainer that
such director elects to receive in shares. A Non-Employee Director who wishes to
revoke or amend a previously submitted election form may do so by executing and
submitting to the Secretary a subsequent election form, pursuant to a form
provided by the Company. An election form, whether initial or subsequent, shall
be effective only with respect to Quarterly Payment Dates that occur after the
date on which the Secretary receives such form.
As of each Quarterly Payment Date, a Non-Employee Director who has validly
elected to receive all or a portion of his or her Retainer in shares of Common
Stock will receive a number of shares of Common Stock determined by dividing the
amount of the Retainer that otherwise would have been payable to such director
in cash on such date by the closing price of a share of Common Stock on the day
prior to such Quarterly Payment Date; provided that any fractional share shall
be paid in cash.


Equity Grants
Initial Restricted Stock Grants to Directors: On the date that a Non-Employee
Director commences service on the Board, such director shall receive under the
Plan an initial grant (the “Initial Grant”) of Restricted Stock. The number of
shares of Common Stock covered by the Initial Grant shall be determined by
dividing $100,000 by the closing price of a share of Common Stock on the day
prior to the grant date. The Initial Grant will vest 25% on each of the first
four anniversaries of the grant date.
Annual Restricted Stock Grants to Directors: On the date of the Company’s annual
public stockholder meeting, each Non-Employee Director who at such meeting is
elected to serve on the Board or whose term is scheduled to continue at least
through the date of the next such meeting shall receive under the Plan an annual
grant (each, an “Annual Grant”) of Restricted Stock. The number of shares of
Common Stock covered by an Annual Grant shall be determined by dividing $75,000
by the closing price of a share of Common Stock on the day prior to the grant
date. Any Non-Employee Director who commences service on the Board on a date
other than the date of the Company’s annual public stockholder meeting shall
receive on such start date a pro-rated Annual Grant, with the number of shares
of Common Stock covered by such grant determined by dividing (i) the product of
$75,000 and a fraction, the numerator of which is 365 minus the number of days
that have elapsed between the date of such meeting and such start date, and the
denominator of which is 365, by (ii) the closing price of a share of Common
Stock on the day prior to such start date. Each Annual Grant will vest 100% on
the first anniversary of the grant date.





    